DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-13, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al (US 2018/0342466 A1).
Regarding claim 1, Lin et al discloses an integrated circuit assembly (Figure 6D) comprising: a substrate (Figure 6D, reference 10) having a surface comprising at least one area (Figure 6D, area above the center of reference 10) comprising contact points (Figure 6D, reference 24) operable for connection with an integrated circuit die (Figure 6D, reference 20); and at least one ring (Figure 6D, reference 40) surrounding the at least one area (Figure 6D, area above the center of reference 10), the at least one ring comprising an electrically conductive material (paragraph 0022).
Regarding claim 2, Lin et al discloses wherein the at least one ring (Figure 6D, reference 40) comprises a first ring (Figure 6D, reference 30) and a second ring (Figure 6D, reference 40), wherein the first ring (Figure 6D, reference 30) is disposed within the second ring (Figure 6D, reference 40).
Regarding claim 3, Lin et al discloses wherein the electrically conductive material of the first ring (Figure 6D, reference 30) and of the second ring (Figure 6D, reference 40) is the same as a material of the contact points (Figure 6D, reference 24).
Regarding claim 8, Lin et al discloses wherein the at least one area (Figure 6D, area above the center of reference 10) of the surface of the substrate (Figure 6D, reference 10) comprises 
Regarding claim 9, Lin et al discloses further comprising a die (Figure 6D, reference 21) coupled (Figure 6D, reference 24) to the at least one area (Figure 6D, area above the center of reference 10) of the surface of the substrate (Figure 6D, reference 10).
Regarding claim 10, Lin et al discloses wherein the contact points comprise plated bumps (Figure 6D, reference 24) and a distance from an edge of the die (Figure 6D, reference 21 outer edge) and a nearest point on the at least one ring (Figure 6D, reference 40) is selected to effect a uniformity of the plated bumps (Figure 6D, reference 24).
Regarding claim 11, Lin et al discloses an integrated circuit assembly (Figure 6D) comprising: a first die (Figure 6D, reference 21) coupled to a first area  of a surface (Figure 6D, area above the center of reference 10) of a substrate (Figure 6D, reference 10) and a second die (Figure 6D, reference 21) coupled to a second area of the surface (Figure 6D, area above the center of reference 10); and at least one ring (Figure 6D, reference 40) coupled to the substrate (Figure 6D, reference 10) and surrounding each of the first die (Figure 6D, reference 21) and the second die (Figure 6D, reference 21; paragraph 0029, one or more semiconductor dies
Regarding claim 12, Lin et al discloses wherein the at least one ring (Figure 6D, reference 40) comprises a first ring (Figure 6D, reference 30) and a second ring (Figure 6D, reference 40), wherein the first ring (Figure 6D, reference 30) is disposed within the second ring (Figure 6D, reference 40).
Regarding claim 13, Lin et al discloses wherein the first die (Figure 6D, reference 21) and the second die (Figure 6D, reference 21) are each coupled to contact points (Figure 6D, reference 24) on the substrate (Figure 6D, reference 10), wherein a material of the contact points (Figure 6D, reference 24) is similar to a material of the first ring (Figure 6D, reference 30) and the second ring (Figure 6D, reference 40; 24, 30 and 40 are all metals).
Regarding claim 18, Lin et al discloses a method of forming an integrated circuit assembly (Figure 6D) comprising: forming a plurality of electrically conductive rings (Figure 6D, references 30 and 40) around a periphery of a die area (Figure 6D, area above the center of reference 10) of a substrate (Figure 6D, reference 10) selected for attachment of at least one integrated circuit die (Figure 6D, reference 21), wherein the plurality of rings (Figure 6D, references 30 and 40) are formed one inside the other; and forming a plurality of contact points (Figure 6D, reference 24) in the die area (Figure 6D, area above the center of reference 10).
Regarding claim 19, Lin et al discloses wherein the plurality of electrically conductive rings (Figure 6D, references 30 and 40) and the plurality of contact points (Figure 6D, reference 24) are formed in a similar process operation (paragraph 0029).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 4-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2018/0342466 A1) in view of Tsai et al (US 2018/0151528 A1).
Lin et al discloses all of the above claimed subject matter.  
However, Lin et al does not disclose wherein the electrically conductive material is copper (claim 4), wherein the material is copper (claim 14) nor wherein a material of the plurality of electrically conductive rings and a material of the plurality of contact points is copper (claim 20).

It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Lin et al with the teachings of Tsai et al for the purpose of forming the electrical conductive material for the contact points and rings with copper because copper is well known in the art to be used as a conductive material in packaging structures.
Regarding claim 5, Lin et al discloses wherein the contact points comprise plated bumps (Figure 6D, reference 24).
Regarding claim 6, Lin et al discloses wherein the first ring (Figure 6D, reference 30) and the second ring (Figure 6D, reference 40) have a thickness equivalent to a thickness of the plated bumps (Figure 6D, reference 24).
Regarding claim 7, Lin et al discloses wherein the first ring (Figure 6D, reference 30) has a width dimension that is less than a width dimension of the second ring (Figure 6D, reference 40).
Regarding claim 15, Lin et al discloses wherein the contact points comprise plated bumps (Figure 6D, reference 24).
Regarding claim 16, Lin et al discloses wherein a thickness of the first ring (Figure 6D, reference 30) and a thickness of the second ring (Figure 6D, reference 40) is similar to a thickness of the plated bumps (Figure 6D, reference 24).
Regarding claim 17, Lin et al discloses wherein a width of the first ring (Figure 6D, reference 30) is less than a width of the second ring (Figure 6D, reference 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
March 11, 2021